


110 HR 5527 IH: TCE Reduction Act of 2008
U.S. House of Representatives
2008-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5527
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2008
			Mr. Hinchey (for
			 himself, Mr. Hall of New York,
			 Mr. Sestak, and
			 Mrs. Gillibrand) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Safe Drinking Water Act to protect the
		  health of susceptible populations, including pregnant women, infants, and
		  children, by requiring a health advisory, drinking water standard, and
		  reference concentration for trichloroethylene vapor intrusion, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Toxic Chemical Exposure
			 Reduction Act of 2008 or the TCE Reduction Act of 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings and purpose.
					TITLE I—Health advisory and national primary drinking water
				regulation for trichloroethylene
					Sec. 101. Health advisory and national primary drinking water
				regulation for trichloroethylene.
					TITLE II—Reducing dangerous vapor intrusion from contaminated
				groundwater and soils
					Sec. 201. Health advisory and reference concentration for
				trichloroethylene.
				
			2.Findings and
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)trichloroethylene
			 is a metal degreaser and an ingredient in adhesives and paint removers;
				(2)(A)waste from the use and
			 improper disposal of chemicals containing trichloroethylene is widespread in
			 soil and water;
					(B)more than 1,000 waste sites in the
			 United States are contaminated with trichloroethylene;
					(C)it is well documented that individuals
			 in many communities are exposed to trichloroethylene and experience associated
			 health risks;
					(D)certain human subpopulations might be
			 at increased risk to trichloroethylene exposure because of age, genetic
			 polymorphisms, or preexisting diseases; and
					(E)in utero exposure to trichloroethylene
			 has been associated with birth defects and childhood diseases, including
			 cancer;
					(3)according to the
			 report of the National Academy of Sciences entitled Assessing the Human
			 Health Risks of Trichloroethylene: Key Scientific Issues—
					(A)acute exposures to
			 trichloroethylene occurring as a result of occupational industrial accidents
			 are associated with nerve damage and residual neurological deficits, including
			 memory loss;
					(B)high-concentration
			 exposure to air contaminated with trichloroethylene—
						(i)causes nervous
			 system damage;
						(ii)has
			 been associated with generalized skin eruptions and other more severe skin and
			 mucus membrane conditions, such as Stevens-Johnson syndrome; and
						(iii)can
			 cause liver dysfunction, leading to jaundice, hepatomegaly, and hepatic
			 encephalopathy;
						(C)trichloroethylene
			 in drinking water can alter the therapeutic action of medications, including
			 anticoagulants and barbiturates;
					(D)evidence regarding
			 carcinogenic risk and other health hazards from exposure to trichloroethylene
			 has strengthened since 2001, and there is strong evidence that exposure to
			 trichloroethylene in a dose-dependent manner is associated in humans with
			 increased rates of—
						(i)kidney cancer;
			 and
						(ii)leukemia;
						(E)exposure to
			 mixtures of volatile organic compound contaminants in groundwater, in
			 combination with trichloroethylene, can accelerate tumor growth in humans;
			 and
					(F)evidence from
			 animal-related and epidemiological studies suggests that several reproductive
			 and developmental toxicity end-points may be associated with trichloroethylene
			 exposure, including—
						(i)infertility in
			 males and females;
						(ii)impaired
			 intrauterine growth and development; and
						(iii)cardiac
			 teratogenesis;
						(4)the report referred
			 to in paragraph (3) recommended the use of currently available data to finalize
			 a risk assessment to ensure that risk management decisions can be made
			 expeditiously;
				(5)(A)exposures to volatile
			 organic compound vapors from migration to indoor air have become a concern at
			 sites throughout the United States, including many Superfund sites under the
			 Comprehensive Environmental Response, Compensation, and Liability Act of 1980
			 (42 U.S.C. 9601 et seq.);
					(B)potential routes of exposure to
			 trichloroethylene exist with respect to susceptible populations, even at sites
			 at which no current drinking water pathways of exposure are known to exist;
			 and
					(C)in September 2002, the Office of Solid
			 Waste and Emergency Response of the Environmental Protection Agency released an
			 external review draft entitled Evaluating the Vapor Intrusion to Indoor
			 Air Pathway from Groundwater and Soils that focuses specifically on
			 those exposures;
					(6)(A)in 2006, the United
			 States Geological Survey published a report entitled Volatile Organic
			 Compounds in the Nation’s Ground Water and Drinking-Water Supply
			 Wells;
					(B)as of the date of enactment of this
			 Act, the long-term investigation by the national water-quality assessment
			 program of the United States Geological Survey provides the most comprehensive
			 national analysis of the occurrence of volatile organic compounds in ground
			 water, based on results of sampling between 1985 and 2002; and
					(C)among the major findings developed
			 under the program described in subparagraph (B) are—
						(i)that volatile organic compounds
			 were detected in most aquifers throughout the United States and were not
			 limited to few specific aquifers or regions;
						(ii)the most frequently detected
			 volatile organic compounds are chloroform, the solvents perchloroethylene and
			 trichloroethylene, and the gasoline oxygenate methyl tertiary butyl
			 ether;
						(iii)5 of the 29 regulated volatile
			 organic compounds had 1 or more concentrations greater than applicable maximum
			 contaminant levels that generally occurred in highly populated areas of the
			 United States, including 1,1-DCE, methylene chloride, perchloroethylene,
			 trichloroethylene, and vinyl chloride;
						(iv)the solvents perchloroethylene and
			 trichloroethylene comprised approximately 3/4 of the
			 concentrations of potential concern;
						(v)trichloroethylene was detected at
			 levels ranging from 0.002 to over 110 micrograms per liter; and
						(vi)as of the date of enactment of
			 this Act, the maximum contaminant level for trichloroethylene is 5 micrograms
			 per liter; and
						(7)the document of
			 the Environmental Protection Agency entitled Draft Trichloroethylene
			 Health Risk Assessment: Synthesis and Characterization and dated
			 2001—
					(A)stated that the
			 Agency for Toxic Substances and Disease Registry—
						(i)reports that
			 trichloroethylene is the most frequently reported organic contaminant in
			 groundwater; and
						(ii)has
			 estimated that between 9 and 34 percent of drinking water supply sources have
			 some trichloroethylene contamination; and
						(B)recommended
			 extrapolation to lower doses for oral exposure of trichloroethylene in drinking
			 water, resulting in a maximum contaminant level of 1 microgram per
			 liter.
					(b)PurposeThe
			 purpose of this Act is to require the Administrator of the Environmental
			 Protection Agency—
				(1)to establish, by
			 not later than 180 days after the date of enactment of this Act—
					(A)a health advisory,
			 including cancer risks, for trichloroethylene in drinking water that fully
			 protects susceptible populations (including pregnant women, infants, and
			 children), taking into consideration body weight, exposure patterns, and all
			 routes of exposure to trichloroethylene; and
					(B)an integrated risk
			 information system reference concentration of trichloroethylene that is
			 protective of the susceptible populations identified in subparagraph (A) from
			 vapor intrusion, taking into consideration the factors described in that
			 subparagraph; and
					(2)to promptly
			 establish a national primary drinking water regulation for trichloroethylene
			 that fully protects susceptible populations (including pregnant women, infants,
			 and children), taking into consideration body weight, exposure patterns, and
			 all routes of exposure to trichloroethylene.
				IHealth advisory
			 and national primary drinking water regulation for trichloroethylene
			101.Health advisory
			 and national primary drinking water regulation for
			 trichloroethyleneSection
			 1412(b)(12) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)(12)) is amended
			 by adding at the end the following:
				
					(C)Trichloroethylene
						(i)Health
				advisoryNotwithstanding any other provision of this section, not
				later than 180 days after the date of enactment of this subparagraph, the
				Administrator shall publish a health advisory, including cancer risks, for
				trichloroethylene that fully protects, with an adequate margin of safety, the
				health of susceptible populations (including pregnant women, infants, and
				children), taking into consideration body weight, exposure patterns, and all
				routes of exposure.
						(ii)National
				primary drinking water regulation
							(I)Proposed
				regulationNotwithstanding any other provision of this section,
				not later than 1 year after the date of enactment of this subparagraph, the
				Administrator shall propose a national primary drinking water regulation for
				trichloroethylene—
								(aa)that
				is protective of susceptible populations (including pregnant women, infants,
				and children); and
								(bb)the
				maximum contaminant level of which is as close to the maximum contaminant level
				goal for trichloroethylene, and as protective of those susceptible populations,
				as is feasible.
								(II)Final
				regulationNotwithstanding any other provision of this section,
				not later than 18 months after the date of enactment of this subparagraph,
				after providing notice and an opportunity for public comment, the Administrator
				shall promulgate a final national primary drinking water regulation (including
				a provision for monitoring under subclause (III)) for trichloroethylene that is
				consistent with subclause (I).
							(III)Monitoring
				requirements
								(aa)Definition of
				qualifying systemIn this subclause, the term qualifying
				system means a public water system that has been granted a monitoring
				waiver under section 141.24 of volume 40, Code of Federal Regulations (or
				successor regulations).
								(bb)RequirementsThe
				regulation under subclause (II) shall include a provision relating to
				monitoring that requires—
									(AA)that the
				Administrator shall revise monitoring requirements for all systems to ensure
				detection of potential trichloroethylene contamination and full compliance with
				the revised national primary drinking water regulation;
									(BB)for each
				qualifying system located in the vicinity of a subsurface migration of a known
				volatile organic compound contamination site, that the State with primary
				enforcement responsibility shall review and submit the waiver of the qualifying
				system for review by the Administrator; and
									(CC)each qualifying
				system potentially located in the path of subsurface migration of a known
				volatile organic compound be subject to minimum regular monitoring for
				trichloroethylene, as the Administrator and primary State officials determine
				to be appropriate.
									(iii)Consumer
				confidence reports
							(I)In
				generalSubject to subclause (II), simultaneously with the
				promulgation of the final regulation under clause (ii)(II), each consumer
				confidence report issued under section 1414(c)(4) shall disclose the presence
				of any trichloroethylene in drinking water, and the potential health and cancer
				risks to susceptible populations (including pregnant women, infants, and
				children) from exposure to trichloroethylene in drinking water, consistent with
				regulations promulgated by the Administrator.
							(II)ExceptionNotwithstanding
				subclause (I), trichloroethylene shall not be considered to be 1 of the 3
				regulated contaminants described in the matter following clause (vi) of section
				1414(c)(4)(B).
							.
			IIReducing
			 dangerous vapor intrusion from contaminated groundwater and soils
			201.Health advisory
			 and reference concentration for trichloroethylene
				(a)Health
			 advisoryNot later than 1
			 year after the date of enactment of this Act, the Administrator of the
			 Environmental Protection Agency (referred to in this section as the
			 Administrator) shall publish a health advisory (including cancer
			 risks) for trichloroethylene that fully protects from vapor intrusion, with an
			 adequate margin of safety, the health of susceptible populations (including
			 pregnant women, infants, and children), taking into consideration body weight,
			 exposure patterns, and all routes of exposure.
				(b)Establishment
			 and application of reference concentration
					(1)Establishment of
			 reference concentrationNot later than 18 months after the date
			 of enactment of this Act, the Administrator shall establish an integrated risk
			 information system reference concentration of trichloroethylene vapor that is
			 protective of susceptible populations (including pregnant women, infants, and
			 children), consistent with the health advisory described in subsection
			 (a).
					(2)Remedial
			 actionNot later than 2 years after the date of enactment of this
			 Act, the Administrator shall apply the reference concentration established
			 under paragraph (1) with respect to any potential vapor intrusion-related
			 investigations or actions to protect public health with respect to
			 trichloroethylene exposure carried out pursuant to the
			 Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.),
			 the Safe Drinking Water Act (42 U.S.C. 300f et seq.), or the
			 Solid Waste Disposal Act (42 U.S.C.
			 6901 et seq.).
					
